GAVEGAN, J.
The facts in this case are similar to those in Northern Bank et al. v. Washington Sav. Bank, 151 N. Y. Supp. 304, decided herewith, and I shall apply the same principles as in that case.
Judgment for the plaintiff for the relief demanded in the complaint. Motion by plaintiff at the opening of the trial to strike out the affirmative defenses as insufficient in law denied. Objections to .the admission of evidence on which decision was reserved are overruled, and all the evidence is admitted. Defendants’ counterclaims are dismissed. Findings passed upon. No costs.
Submit proposed decision and judgment on notice.